Citation Nr: 1738579	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-25 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee prior to December 9, 2014, and in excess of 50 percent thereafter.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from November 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from March 2011 and August 2011 rating actions of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  

In April 2013, the Veteran testified before a Decision Review Officer at the RO.  In August 2016, the Veteran was scheduled for a Board videoconference hearing but the hearing was cancelled at his request.  

Before the matter was certified to the Board, in a May 2015 rating decision, the RO increased the rating for the Veteran's service-connected right knee disability to 50 percent, effective December 9, 2014.  

The Board observes that in a February 2016 rating decision, the RO denied service connection for a left knee disability.  Later that month, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The issues of entitlement to an increased rating for a right knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an July 1991 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for asthma and a low back disability.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of notification of the decision.

2.  The evidence received since July 1991 rating decision denying service connection for asthma is cumulative of evidence previously considered and does not reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.

3.  The evidence received since July 1991 rating decision denying service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.

4.  A low back disability, including arthritis, was not present during the Veteran's active service, arthritis of the low back was not manifest to a compensable degree within one year of service, and the most probative evidence of record establishes that the Veteran's current low back disability is not causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.  

5.  A cervical spine disability, including arthritis, was not present during the Veteran's active service, arthritis of the cervical spine was not manifest to a compensable degree within one year of service, and the most probative evidence of record establishes that the Veteran's current cervical spine disability is not causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision determining that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for asthma and a low back disability is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has not been received to warrant reopening of the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  A low back disability was not incurred in active service, may not be presumed to have been incurred in active service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  A cervical spine disability was not incurred in active service, may not be presumed to have been incurred in active service, and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

At his November 1971 enlistment examination, the Veteran reported a history of mild asthma for which he took medication.  He indicated that he had had only three episodes in the last six years and his asthma had not been severe since he was 10 years old.  The Veteran was found to be qualified for enlistment.  In-service treatment records show that in January 1972, the Veteran sought treatment and reported that he had had asthma since he was a child and felt as if he was going to have another asthma attack.  The examiner noted that the Veteran had been through six weeks of training on no medication but now had a productive cough and some wheezing.  The impression was asthma attack brought on by bronchitis.  The Veteran was seen again in February 1972 with complaints of heavy wheezing.  The impression was asthma, possible bronchiolar congestion bringing it about.  

In February 1972, the Veteran was referred to a Medical Board for asthma.  It was noted that the Veteran had been seen for episodes of difficulty breathing, particularly after exercise.  The Medical Board recommended separation for a pre-existing physical disability (Asthma), which had not been aggravated by service.  Prior to completing administrative procedures, however, in March 1972, the appellant sustained a fracture of the right patella in an automobile accident and the Medical Board procedures were held in abeyance.  The Board notes that records of treatment following that injury are entirely negative for complaints or abnormalities pertaining to the low back or cervical spine.  

In June 1972, the Veteran experienced a severe asthma attack and was again referred to a Medical Board.  The Medical Board determined that the Veteran did not meet the minimum standards for retention and recommended discharge due to preexisting asthma.  While the Veteran was awaiting discharge, in July 1972, he sustained a fracture of the left mandible from a blow to the face.  Records of treatment following that injury are negative for complaints or abnormalities pertaining to the low back or cervical spine.  At that time, a review of his systems was essentially normal.  Examination of the neck and back was normal, but for a 2.3 centimeter lipoma in the area of Tl.  

An October 1972 Medical Board recommended referral of the matter to the Central Physical Evaluation Board for asthma which existed prior to enlistment and had been aggravated by service.  A November 1972 Physical Evaluation Board report indicates that the Veteran was discharged due to mild bronchial asthma which had not been incurred in active service and was not the result of the performance of active service.  He was medically discharged by reason of physical disability existing prior to enlistment.  

In January 1973, the Veteran submitted an original application for VA compensation benefits, seeking service connection for asthma based on aggravation, as well as a right knee disability and a mandible disability.  His application is silent for any mention of a low back or cervical spine disability.  The Veteran was scheduled for a VA medical examination but he failed to report and in a March 1973 letter, he was advised that his claim had been denied. 

In September 1981, the Veteran requested reopening of his claims.  In support of his claims, the RO obtained VA clinical records showing that in September 1981, the Veteran was hospitalized for treatment of alcohol dependence.  At that time, physical examination was normal but for chronic asthma, by history.  

In an April 1982 rating decision, the RO denied service connection for asthma, finding that the disability had existed prior to service and had not been aggravated during service.  In addition, the RO granted service connection for residuals of a fracture of the right patella and left mandible and assigned initial zero percent ratings.  Although the Veteran was notified of the RO's determination and his appellate rights in a May 1982 letter, he did not thereafter perfect an appeal, nor was new and material evidence received in the following year.  

In March 1989, the Veteran submitted claims of service connection for asthma and scoliosis.  He indicated that he had had no problems with asthma prior to service and that his condition had worsened in service.  He also indicated that he now had back problems.  In support of his claim, the Veteran submitted a December 1988 X-ray study showing mild scoliosis of the thoracolumbar spine without evidence of fracture, subluxation, or other acute bony abnormality.  

In an April 1989 rating decision, the RO denied service connection for a low back disability, finding that a back injury was not shown in service and that the Veteran's current low back disability, scoliosis of the thoracolumbar spine, was a congenital abnormality not subject to service connection.  Also in the April 1989 rating decision, the RO concluded that the Veteran had not submitted new and material evidence sufficient to reopen his previously denied claim of service connection for asthma.  The Veteran was notified of the decision and of his appellate rights, but did not appeal, and new and material evidence was not received within one year of that action.  Thus, the April 1989 rating decision is final and not subject to revision on the same factual basis.  

In May 1991, the Veteran again submitted a claim of service connection for asthma and a back disability, stating that he had been treated in service for asthma and a curvature of the spine and had continued to have problems after service.  In support of the claim, the RO reviewed VA clinical records dated to May 1991.  

In a July 1991 rating decision, the RO determined that new and material evidence had not been received to reopen claims of service connection for asthma or a low back disability.  The RO noted that the additional VA clinical records received since the prior denial showed that the Veteran had been seen for asthma and low back pain due to scoliosis but that these records were cumulative and presented no new factual basis to show that either of these disabilities was incurred in or aggravated by active military service.  The Veteran was notified of the decision and of his appellate rights, but did not appeal, and new and material evidence was not received within one year of that action.  Thus, the July 1991 rating decision is final and not subject to revision on the same factual basis.  

In June 2010, the Veteran again requested reopening of his claims of service connection for asthma and a low back disability, as well as service connection for a cervical spine disability.  

In support of his claim, the RO obtained VA clinical records showing continued treatment for asthma, as well as cervical and lumbar spine disabilities.  

The Veteran was afforded a VA medical examination in March 2011, at which the examiner concluded that it was less likely as not that the Veteran's current degenerative disc disease of the cervical and lumbar segments of the spine had been incurred in service or were causally related to service, as there was nothing in the service treatment records to indicate a cervical or lumbar spine disability, nor was there anything in the post-service record for many years after separation to indicate a connection to service.  With respect to the Veteran's asthma, the examiner noted that the Veteran was noted to have asthma before he enlisted in the service.  He explained that the Veteran's bronchial asthma is caused by intrinsic factors and not by military service.  Based on current medical knowledge and information, he explained that the Veteran's pre-service asthma is not likely to have increased by military service.  Rather, any increase was due to the natural progression of his condition.  

In a March 2013 letter, the Veteran's chiropractor indicated that the Veteran was currently under his care for injuries initially sustained in an automobile accident with several additional incidents including a work related injury in 2010.  

At an April 2013 RO hearing, the Veteran testified that he had been involved in an automobile accident during service which he believed was the source of his current neck and back disabilities, although military physicians focused on his knee.  He testified that he had had chronic neck and back problems since service.  With respect to his asthma, the Veteran testified that he had not had asthma prior to service and that his asthma started in service.  Finally, the Veteran testified that as a result of his service-connected knee disability, he had fallen at work and injured his back.  

In a May 2013 statement, the Veteran indicated that he had been unable to work since September 2010 as his right knee given way at that time, causing him to fall and injure his spine and neck.  He indicated that this was a reinjury as he had originally injured his spine in several areas in an accident in 1971.  

The Veteran again underwent VA medical examination in May 2013.  After examining the Veteran and reviewing the record, the examiner concluded that it was less likely than not that the Veteran's cervical and lumbar spine disabilities were causally related to or aggravated by his service-connected right knee disability.  The examiner explained that the Veteran had reported neck and back injuries which he sustained in a slip and fall injury on the job in 2010 for which he was receiving worker's compensation.  He indicated that falls and injuries could happen with or without a knee condition.  Moreover, the Veteran exhibited diffuse degenerative disc disease in the cervical and lumbar spine, as well as the thoracic spine, as evidenced by a February 2013 MRI.  The examiner explained that these findings indicated that the Veteran's disabilities were likely age related and from chronic use.  There was no indication of these disabilities in service.  

Records from the Social Security Administration show that the Veteran was determined to be disabled due to discogenic and degenerative disorders of the back as of September 2010, the date he reported sustaining an on-the-job accident resulting in multiple ruptured discs as well as a fractured neck.  Records received from SSA include March, April and May 2011 letters from the Veteran's orthopedic surgeon who indicated that the Veteran's ruptured lumbar discs were "100% related" to his on the job accident, while his scoliosis and spondylolisthesis had preexisted the accident.  He also indicated that by history, the Veteran's complaints of back pain and radiculopathy were related to the on-the-job injury.  


Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Whether new and material evidence has been received to reopen the previously denied claim of service connection for asthma

As set forth above, in a July 1991 rating decision, the RO denied service connection for asthma.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither he nor his representative has contended otherwise.  Thus, the RO's July 1991 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for asthma.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in July 1991.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence includes clinical records showing that the Veteran continues to receive treatment for asthma.  The Board finds that this evidence is essentially cumulative or redundant of evidence previously considered at the time of the prior rating decisions denying service connection for asthma.  These records simply record continued treatment for asthma and contain no suggestion that the Veteran's asthma was incurred in or aggravated by service.  Thus, the information contained therein is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim.  Thus, this additional evidence is not new and material.  38 C.F.R. § 3.156 (2014); see also Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (finding that medical evidence documenting a continued diagnosis or treatment is not new and material).

Finally, the Board notes that the record now contains the VA medical examination report described in detail above in which the examiner concluded that the appellant's asthma was not incurred in or aggravated by service.  Although this examination report is new, given the opinion of the examiner, this additional evidence is not material because it fails to raise the reasonable possibility of substantiating the appellant's claim of service connection for asthma, including on the basis of aggravation.  Rather, this evidence actually weights against the claim.

Under these circumstances, the Board finds that new and material evidence has not been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability

As set forth above, in a July 1991 rating decision, the RO denied service connection for a low back disability.  Although the Veteran was notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither he nor his representative has contended otherwise.  Thus, the RO's July 1991 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for a low back disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in July 1991.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence includes the March 2013 letter from the Veteran's chiropractor who indicated that the Veteran was currently under his care for injuries initially sustained in an automobile accident with several additional incidents including a work related injury in 2010.  The additional evidence also includes the Veteran's statements to the effect that he had been involved in an automobile accident during service which he believed was the source of his current neck and back disabilities, although military physicians focused on his knee.  He testified that he had had chronic neck and back problems since service.  Finally, the additional evidence includes the Veteran's statements to the effect that he had sustained injuries to his neck and back in 2010 after he had fallen as a result of his service-connected right knee disability.  

The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current low back disability is causally related to his service or his service-connected right knee disability.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a low back disability is reopened.  

Entitlement to service connection for a low back disability and a cervical spine disability

As noted above, the Veteran claims that he sustained injuries to his low back and cervical spine in an in-service automobile accident.  He claims that he has had continuous problems since service.  In the alternative, he contends that his low back and cervical spine disabilities are causally related to his service-connected right knee disability.  After considering the record in its entirety, the Board concludes that the preponderance of the evidence is against the claims. 

As set forth above, the Veteran's service treatment records confirm that in March 1972, he was involved in an automobile accident.  Records of treatment following that accident, however, are entirely silent for any indication of injuries to the low back or cervical spine.  Indeed, the Veteran was seen on multiple occasions thereafter for various medical complaints but the service treatment records are nonetheless entirely silent for complaints or abnormalities of the cervical spine or low back.  In fact, in July 1972, the Veteran's neck and back were examined and affirmatively determined to be normal at that time.  Similarly, the post-service record on appeal is negative for complaints or findings of a cervical spine disability, including arthritis, in the first post-service year or for many years thereafter.  The Board assigns the contemporaneous record more probative weight than the remote recollections of the Veteran made in the context of a claim for monetary benefits.  

Although the most probative evidence establishes that chronic cervical spine or low back disabilities were not present in service or manifest to a compensable degree within one year of service, service connection may nonetheless be established for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In addition, service connection may also be established on a secondary basis for a disability that is proximately due, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  

In this case, however, the most probative evidence establishes that the Veteran's current cervical spine and low back disabilities are not causally related to his active service or any incident therein, nor are they causally related to or aggravated by any service connected disability.  As set forth above, VA obtained a medical opinion addressing these potential avenues of entitlement, but the examiner concluded that it is less likely than not that the current cervical spine and low back disabilities are causally related to service, any incident therein, or causally related to or aggravated by any service-connected disability.  The Board assigns this medical opinon great probative weight, as it was based on an examination of the Veteran, a review of the pertinent evidence of record, and included a rationale which is consistent with the most probative evidence of record.  Given these factors, the Board find that the opinion outweighs the Veteran's own lay contentions, as well as the March 2013 letter from the Veteran's chiropractor suggesting that the Veteran's current cervical spine and low back disabilities may have been initially injured in an automobile accident.  Absent a rationale for this conclusion, the Board finds that this opinion is entitled to little probative weight.  

After reviewing the record in its entirety, the Board finds that the most probative evidence establishes that a cervical spine or low back disability was not present during service, that arthritis was not manifest to a compensable degree within one year of service separation, and that the current cervical spine and low back disabilities are not causally related to the appellant's active service or any incident therein, nor are they causally related to or aggravated by any service-connected disability.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for asthma is denied.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Since the RO last reviewed the claim of entitlement to an increased rating for the service-connected right knee disability, the U.S. Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Because this type of joint testing was not accomplished during the Veteran's previous examinations, further VA examination is warranted.  In addition, in light of the Veteran's reports of his right knee giving way, the examination should address the presence or absence of any additional knee pathology and symptomatology, to include instability.  In the updated VA examination, the examiner must also described the impact of the Veteran's right knee disability on his ability to perform occupational tasks.  

In light of the Veteran's contentions, the issues of entitlement to service connection for a left knee disability and an increased rating for a right knee disability should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of the TDIU issue will be held in abeyance pending additional action on these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The Veteran should be afforded a VA examination in order to determine the extent of his service-connected right knee disability.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination report should include range of motion in degrees for the Veteran's right knee.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

Finally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

In addition, the examiner should address the impact of the right knee disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned  to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


